United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Charles, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-827
Issued: March 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2006 appellant filed a timely appeal of a January 19, 2006 merit decision of
the Office of Workers’ Compensation Programs which terminated her compensation. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective September 8, 2002 on the grounds that she no longer had any residuals or disability
causally related to her employment-related cervical strain and subluxation at C5-6; and
(2) whether she had any continuing employment-related residuals or disability after
September 8, 2002.
FACTUAL HISTORY
On January 27, 1988 appellant, then a 32-year-old letter carrier, filed a traumatic injury
claim alleging that on January 25, 1988 she sprained the right side of her neck when she reached

for a mailbox. The Office accepted her claim for cervical strain and subluxation at C5-6. It paid
appropriate compensation.
By letter dated October 27, 2000, the Office advised appellant’s representative that there
was no current medical evidence in the file to establish her entitlement to continuing
compensation benefits. It requested that she submit a current medical report from an attending
physician addressing her residuals and disability. The Office also requested that the physician
complete an accompanying work capacity evaluation (Form OWCP-5c), indicating whether
appellant was able to return to work or participate in vocational rehabilitation.
Dr. Brian L. Tutor, an attending chiropractor, submitted an OWCP-5c form and narrative
report on December 19, 2000. He stated that appellant continued to chronic subluxations at
C5-6, chronic bilateral disabling thoracic outlet syndrome, chronic bilateral upper trapezious and
periscapular myofasciitis as demonstrated by x-ray.1 Dr. Tutor noted that appellant was totally
disabled for work due to chronic disabling pain with acute exacerbation of her symptoms. He
noted that she attempted to work part time and had undergone physical therapy which was not
responsive and only worsened her condition. Dr. Tutor provided appellant’s physical
restrictions.
By letter dated February 16, 2001, the Office referred appellant, together with a statement
of accepted facts, the case record and a list of questions to be addressed, to Dr. Suresh
Velagapudi, a Board-certified orthopedic surgeon, for a second opinion medical examination.
In a March 13, 2001 report, Dr. Velagapudi opined that the accepted work-related injuries
had resolved. He explained that there were no objective findings of subluxation at C5-6 or of a
continuing cervical strain. Appellant only had subjective complaints of neck and arm pain.
Dr. Velagapudi stated that there were no objective reasons to establish work restrictions. He
concluded that appellant’s prognosis was good and that she did not require future medical
treatment except for periodic use of analgesics. In an OWCP-5c form dated March 26, 2001,
Dr. Velagpudi stated that appellant could work eight hours a day with no restrictions.
The Office found a conflict in the medical opinion evidence between Dr. Tutor and
Dr. Velagapudi regarding whether appellant had continuing employment-related residuals or
disability. By letter dated December 17, 2001, it referred appellant, together with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. James W. Milgram,
a Board-certified orthopedic surgeon, for an impartial medical examination.
In a January 30, 2002 report, Dr. Milgram provided a history of appellant’s employment
injury and medical treatment. He reported essentially normal findings on physical examination
and reviewed appellant’s medical records. Dr. Milgram noted that she was largely treated for
subjective symptoms rather than any objective disease process that was verifiable by
1

As Dr. Tutor diagnosed subluxation as demonstrated by x-ray, he is considered a physician under the Federal
Employees’ Compensation Act. See 5 U.S.C. § 8101(2). This subsection provides that chiropractors are considered
physicians only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the
Secretary.

2

examination or testing. He stated that, despite discussion about subluxation at C5-6, his review
of x-rays taken over 15 years demonstrated a particular configuration of appellant’s spine that
was not abnormal but just the shape of her spine, not the result of any accident. Dr. Milgram
noted that the disc at the involved level had maintained its height and water content and there
was no evidence of subluxation or degeneration. Appellant never sustained a herniated disc and
Dr. Milgram stated that her chiropractors overinterpreted her x-rays as a traumatic event which
were a variation of normal and not the cause of any symptomatology. Dr. Milgram found no
evidence of neurologic disease and stated that appellant did not have abnormal vascular, nerve or
muscle changes as a result of an injury. He related that the diagnosis of thoracic outlet syndrome
was not attenable and was not substantiated. Dr. Milgram stated, as follows:
“It is my personal belief that [appellant] is alleging symptomatology that she does
not have. I find no organic basis for persistent problems in the neck or upper
extremities. [Appellant] may have indeed had a cervical sprain but she had
nothing more serious than that and there is no neurologic involvement. Because
of her persistent complaints she has received an exceptional amount of treatment
from many different specialists. However, I am in full agreement with the
findings of Dr. Velagapudi who examined [appellant] on March 13, 2001. I do
not find that [she] has a disability caused by her employment with the [employing
establishment and I also find no significant disease process that prevents
[appellant] from performing regular employment.”
Dr. Milgram further found that appellant sustained a cervical sprain but that this
condition no longer persisted. She did not have any condition that required ongoing medical
treatment despite her continuing complaints. Dr. Milgram concluded that he was suspicious
about appellant’s complaints as she did not suffer any objective dislocations of the
sternoclavicular joint.
On May 14, 2002 Dr. Tutor submitted an OWCP-5c form dated April 29, 2002 which
found that appellant was totally disabled due to constant pain with exacerbation on exertion. He
listed her physical restrictions.
By letter dated August 2, 2002, the Office issued a notice of proposed termination of
compensation based on the medical opinion of Dr. Milgram. It provided 30 days in which
appellant could respond. Appellant did not respond within the allotted time period.
In a decision issued on September 4, 2002, the Office terminated appellant’s
compensation benefits effective September 8, 2002.
Appellant submitted treatment notes covering intermittent dates from January 16, 1998
through August 23, 2002 from her physical therapist and chiropractor whose signatures are
illegible which addressed her symptoms related to her upper and lower extremities.
By letter dated August 14, 2003, appellant requested reconsideration. Dr. Tutor’s
July 24, 2003 report stated that appellant continued to suffer from chronic subluxation/fixation at
C5-6 and C6-7 that was traumatically induced and chronic sprain and strain of the cervical
region. He defined the term subluxation and noted that a March 25, 2003 magnetic resonance

3

imaging (MRI) scan performed by Dr. Kent R. Thielen, a Board-certified radiologist,
demonstrated spondylotic changes at the C5-6 and C6-7 interspace levels, which indicated
trauma to these areas. Dr. Tutor noted that appellant made many attempts to return to work that
were unsuccessful due to increased pain and fatigue and inconsistency in her medical treatment.
Narrative and laboratory reports covering the period February 12 through April 17, 2003, from
Dr. Roger F.J. Shepherd, a Board-certified internist, Dr. John E. Ahlskog, a Board-certified
neurologist, Dr. Jeffrey M. Thompson, a Board-certified physiatrist, and Madeline A. Bartels, a
registered nurse, addressed the treatment of appellant’s chronic neck, shoulder, upper back,
upper and lower extremity and generalized muscle pain, sleep disturbance, fatigue and achiness.
Dr. Shepherd diagnosed myofascial pain syndrome, fibromyalgia and fibrous dysplasia of the
right fourth rib lesion. Dr. Ahlskog diagnosed probable fibromyalgia, paresthesias of the upper
extremities, musculoskeletal neck and head pain, elevated alkaline phosphatase and fourth rib
expansile lesion. Dr. Thompson found fibromyalgia, depression and nonrestorative sleep.
Ms. Bartels diagnosed fibromyalgia.
By decision dated November 7, 2003, the Office denied modification of the September 4,
2002 decision finding that Dr. Milgram’s medical opinion as an impartial medical specialist
constituted the weight of the medical evidence.
On August 20, 2004 appellant requested reconsideration. In a July 9, 2004 report,
Dr. Tutor reiterated his prior opinion that appellant’s current cervical problems were caused by
her accepted employment-related conditions, noting Dr. Thielen’s March 25, 2003 MRI scan.
Dr. Tutor stated that additional stress related to appellant’s claim caused regression in the healing
process of her employment injuries which prevented her from continuing with required
treatments on an ongoing basis. In treatment notes dated March 5 and June 24, 2004,
Dr. Henry Z.C. Echiverri, a Board-certified neurologist, provided a history of appellant’s
January 25, 1988 employment injury. He diagnosed chronic cervical strain and sprain with
myofascial pain syndrome (fibromyalgia). Dr. Echiverri opined that the diagnosed conditions
were a continuation of appellant’s employment-related injuries.
In an August 26, 2004 decision, the Office denied modification of the November 7, 2003
decision. It found that Dr. Milgram’s medical opinion as an impartial medical specialist was
entitled to special weight.
In an August 19, 2005 letter, appellant, through her representative, requested
reconsideration of the Office’s August 26, 2004 decision. Dr. Echiverri’s November 22, 2004
report stated that the status of appellant’s myalgia and cervical and lumbar sprain/strain remained
unchanged since her last examination. In a May 9, 2005 report, he diagnosed myalgia.
Dr. Echiverri’s August 16, 2005 report provided a review of appellant’s medical records and his
findings on physical examination. He opined that appellant sustained myofascial pain syndrome,
fibromyalgia, thoracic outlet syndrome, tendinitis, depression and anxiety causally related to her
accepted employment-related injuries. Dr. Echiverri stated that the employment-related cervical
strain and sprain triggered the development of spasms in the paracervical muscles which caused
the development of myofascial pain syndrome. He related that, once this condition set in, it was
difficult to treat and it was prone to recurrent exacerbation and flare-up as these muscles were
reinjured by even the simplest exertion. Dr. Echiverri further related that this would lead to a
chronic condition that recruited nearby muscles to spasms and started a vicious cycle until the

4

involvement progressed from a regional involvement, i.e., neck muscles, to a more generalized
involvement until the whole body was practically in pain. He indicated that his diagnosis of
myofascial pain syndrome was supported by his objective findings of spastic muscles with
discreet reproducible trigger points that were more prominent in the cervical area. Dr. Echiverri
stated that appellant’s employment-related injuries caused a state of increased muscle tone and
spasms in the cervical paraspinal muscles which squeezed nerves and vessels that traversed
certain muscle groups such as those located in the supraclavicular and lateral angle of the neck
which lead to thoracic outlet syndrome. He indicated that her tendinitis resulted from muscles
that held a joint together and were in continual spasms which caused the joint to be more
impacted together and to sustain greater wear and tear. Dr. Echiverri stated that appellant’s
chronic pain led to her reactive depression and anxiety over an unyielding and frustrating
condition.
By decision dated January 19, 2006, the Office denied modification of the August 26,
2004 decision. It found that the evidence submitted was insufficient to outweigh the special
weight accorded to Dr. Milgram’s medical opinion as an impartial medical specialist.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.2
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.3
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.4
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that there was a conflict in the
medical opinion evidence between Dr. Tutor, an attending physician, and Dr. Velagapudi, an
Office referral physician, as to whether appellant had any continuing residuals or disability
causally related to her accepted cervical strain and subluxation at C5-6. Dr. Tutor opined that
appellant continued to experience residuals and disability due to the accepted employment

2

Jason C. Armstrong, 40 ECAB 907 (1989).

3

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

James F. Weikel, 54 ECAB 660 (2003); Beverly Grimes, 54 ECAB 543 (2003); Sharyn D. Bannick, 54 ECAB
537 (2003); Daniel F. O Donnell, Jr., 54 ECAB 456 (2003); Phyllis Weinstein (Elliot H. Weinstein), 54 ECAB 360
(2003); Robert V. Disalvatore, 54 ECAB 351 (2003); Bernadine P. Taylor, 54 ECAB 336 (2003); Karen L. Yeager,
54 ECAB 317 (2003); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

5

injuries. Dr. Velagapudi opined that her employment-related conditions had resolved and that
appellant could work eight hours a day with no restrictions.
The Office referred appellant to Dr. Milgram, selected as the impartial medical specialist.
Dr. Milgram listed no objective findings of residuals relative to the accepted employment-related
conditions of cervical strain and subluxation at C5-6. After reviewing appellant’s medical
records and reporting essentially normal findings on physical examination, he opined that
appellant was not currently disabled and that her employment-related conditions had resolved.
Dr. Milgram found that her complaints were subjective in nature and were not supported by
objective evidence. He noted that his review of x-rays taken over 15 years did not demonstrate
subluxation at C5-6. Dr. Milgram stated that the configuration of appellant’s spine was not
abnormal but just the shape of her spine which was not the result of an accident. He further
stated that the disc at the involved level maintained its height and water content and there was no
evidence of subluxation. Dr. Milgram related that appellant did not sustain a herniated disc and
that her chiropractors overinterpreted her x-rays. He concluded that there was no evidence of
significant neurologic disease process that prevented her from performing her regular work
duties at the employing establishment.
The Board finds that Dr. Milgram’s opinion constitutes the special weight of the medical
evidence as it is based on a proper factual and medical background and is entitled to special
weight. Dr. Milgram found that appellant no longer had any residuals or disability due to the
accepted employment-related cervical strain and subluxation at C5-6.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability causally related to her accepted
injury.5 To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence, based on a complete factual and medical background, supporting such a causal
relationship.6 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.7 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8

5

See Manuel Gill, 52 ECAB 282 (2001).

6

Id.

7

Elizabeth Stanislav, 49 ECAB 540 (1998).

8

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

6

ANALYSIS -- ISSUE 2
The relevant medical evidence regarding continuing employment-related residuals and
disability after September 8, 2002 includes reports from Dr. Tutor who found that appellant
continued to have residuals of her employment-related chronic subluxation/fixation at C5-6 and
C6-7 based on Dr. Thielen’s March 25, 2003 MRI scan, and chronic sprain and strain of the
cervical region. Dr. Tutor noted appellant’s unsuccessful attempts to return to work were due to
increased pain and fatigue and inconsistency in her medical treatment. His reports did not fully
explain why appellant’s continuing cervical problems and disability were causally related to her
accepted employment-related cervical strain and subluxation at C5-6.9 Further, Dr. Tutor’s
opinion regarding causal relation and disability is similar to his prior opinion that was considered
and found to give rise to the conflict in medical opinion. A subsequently submitted report of a
physician on one side of a resolved conflict of medical opinion is generally insufficient to
overcome the weight of the impartial medical specialist or to create a new conflict of medical
opinion.10 The Board finds that Dr. Tutor’s reports are insufficient to establish appellant’s claim
of continuing employment-related residuals.
The reports from Drs. Shepherd, Ahlskog and Thompson found that appellant sustained
myofascial pain syndrome, fibromyalgia and fibrous dysplasia of the right fourth rib lesion,
paresthesias of the upper extremities, musculoskeletal neck and head pain, elevated alkaline
phosphatase and fourth rib expansile lesion, depression and nonrestorative sleep. The Board
notes that the only conditions accepted by the Office were cervical strain and subluxation at
C5-6. Where an employee claims that a condition not accepted or approved by the Office is due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.11 None of the physicians explained, with medical
rationale, how appellant’s diagnosed conditions were causally related to the accepted January 25,
1988 employment-related conditions.12 The Board finds that the reports of Drs. Shepherd,
Ahlskog and Thompson are insufficient to establish appellant’s claim.
Similarly, Dr. Echiverri’s March 5 and June 24, 2004 treatment notes are insufficient to
establish appellant’s burden of proof. He opined that her chronic cervical strain and sprain with
myofascial pain syndrome (fibromyalgia) were a continuation of her employment-related
injuries. However, Dr. Echiverri failed to provide medical rationale explaining how or why
appellant’s current cervical and pain conditions were caused by the accepted employment-related

9

Richard A. Neidert, 57 ECAB ___ (Docket No. 05-1330, issued March 10, 2006); Alice J. Tysinger, 51 ECAB
638 (2000) (where the Board found that a medical opinion not fortified by medical rationale is of little probative
value).
10

See Kathryn E. Demarsh, 56 ECAB ___ (Docket No. 05-269, issued August 18, 2005); William Morris, 52
ECAB 400 (2001). The Board notes that Dr. Tutor’s reports do not contain new findings or rationale upon which a
new conflict might be based.
11

Jaja K. Asaramo, 55 ECAB 200 (2004).

12

Richard A. Neidert, supra note 9.

7

conditions.13 The Board finds that his treatment notes are insufficient to establish appellant’s
burden of proof.
In reports dated November 22, 2004 and May 9, 2005, Dr. Echiverri stated that appellant
sustained myalgia and cervical and lumbar sprain/strain. He opined that these conditions
remained unchanged since her last examination. The Board finds that Dr. Echiverri’s reports are
insufficient to establish appellant’s burden of proof because they failed to address how
appellant’s diagnosed conditions were caused or contributed to by her accepted employmentrelated conditions.14
Dr. Echiverri’s August 16, 2005 report found that appellant sustained myofascial pain
syndrome, fibromyalgia, thoracic outlet syndrome, tendinitis, depression and anxiety causally
related to her accepted employment-related injuries. He stated that the employment-related
cervical strain and sprain triggered the development of spasms in the paracervical muscles which
caused the development of myofascial pain syndrome which was difficult to treat and prone to
recurrent exacerbation and flare-up as these muscles were reinjured by even the simplest
exertion. Dr. Echiverri further stated that this would lead to a chronic condition that recruited
nearby muscles to spasms and started a vicious cycle until the involvement progressed from a
regional involvement, i.e., neck muscles, to a more generalized involvement until the whole body
was practically in pain. He related that his objective findings of spastic muscles with discreet
reproducible trigger points that were more prominent in the cervical area supported his
myofascial pain syndrome diagnosis. Dr. Echiverri stated that appellant’s employment-related
injuries caused a state of increased muscle tone and spasms in the cervical paraspinal muscles
which squeezed nerves and vessels that traversed certain muscle groups such as those located in
the supraclavicular and lateral angle of the neck which lead to thoracic outlet syndrome. He
indicated that her tendinitis resulted from muscles that held a joint together and were in continual
spasms which caused the joint to be more impacted together and to sustain greater wear and tear.
Dr. Echiverri concluded that appellant’s chronic pain led to her reactive depression and anxiety
over an unyielding and frustrating condition. The Board notes that the Office never accepted any
conditions other than a cervical sprain and subluxation at C5-6. Dr. Echiverri failed to provide
sufficient medical rationale explaining how appellant’s diagnosed conditions were caused by the
accepted January 25, 1988 employment-related conditions.15 The Board finds that his report is
insufficient to establish appellant’s burden of proof.
The treatment notes of Ms. Bartel, a registered nurse, have no probative value because a
registered nurse is not considered a physician under the Act.16
Appellant has not submitted sufficient rationalized medical evidence establishing that she
has any continuing residuals or disability causally related to her accepted employment-related
conditions.
13

Id.

14

Id.

15

Id.

16

5 U.S.C. § 8101(2); see Sheila A. Johnson, 46 ECAB 323 (1994).

8

CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
September 8, 2002 on the grounds that she no longer had any residuals or disability causally
related to her accepted employment-related cervical strain and subluxation at C5-6. The Board
further finds that appellant failed to establish that she had any continuing employment-related
residuals or disability after September 8, 2002.
ORDER
IT IS HEREBY ORDERED THAT the January 19, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

